Exhibit 10.3

VOLT INFORMATION SCIENCES, INC.

2006 INCENTIVE STOCK PLAN

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Granted December  18, 2007

 

This Non-Qualified Stock Option Agreement evidences the grant of a Non-Qualified
Stock Option (“Option”) to {NAME} (the “Participant”) pursuant to Article VI of
the Volt Information Sciences, Inc. 2006 Incentive Stock Plan (the “Plan”). This
Agreement also describes the terms and conditions of the Option evidenced by
this Agreement.

 

1.

Capitalized Terms. Capitalized terms in this Agreement have the meaning assigned
to them in the Plan, unless this Agreement provides, or the context requires,
otherwise.

 

2.

Grant of Option. In consideration of the services rendered to Volt Information
Sciences, Inc. (the “Company”) and/or its Subsidiaries by the Participant as an
Employee of the Company or a Subsidiary, the Company hereby grants to the
Participant an Option to purchase all or any part of a total of {NUMBER} Shares
of the Company’s Stock (sometimes referred to as “Shares under Option”) at a
price of ${PRICE} per Share (“Option Price”). This Option is granted as of
December 18, 2007 (“Award Date”). This Option is granted pursuant to the Plan
and is subject to the terms thereof.

 

3.

Term.

 

 

(a)

Normal Term. The term of this Option is ten (10) years, until December 17, 2017;
provided, however, that this Option may be terminated earlier as provided below.

 

 

(b)

Early Termination. This Option will terminate earlier than the time provided in
Paragraph 3(a) upon any of the following events as provided below:

 

 

(i)

Death. If the Participant dies while employed by the Company or one of its
Subsidiaries, this Option will terminate one year after the death of the
Participant to the extent earned and vested at such time and will terminate one
year after the Option becomes earned and vested to the extent not earned and
vested at such time.

 

 

(ii)

Disability. If the Participant’s employment with the Company or one of its
Subsidiaries terminates on account of the Participant’s Disability (as defined
in Paragraph 5(c)), this Option will terminate one year after such cessation of
the Participant’s employment to the extent earned and vested at such time and
will terminate one year after the Option becomes earned and vested to the extent
not earned and vested at such time.

 

 

(iii)

Other Cessation of Company Service.

 

 

(A)

If the Participant’s employment with the Company or one of its Subsidiaries is
terminated at the Company’s or a Subsidiary’s instigation for Cause (as defined
in Paragraph 5(c)), this Option will terminate on the date the Participant’s
termination of employment.

 

 

(B)

If the Participant’s employment with the Company or one of its Subsidiaries is
terminated at the Company’s or a Subsidiary’s instigation other than for Cause
or Disability (as defined in Paragraph 5(c)), this Option will terminate six
months after such termination of the Participant’s employment to the extent
earned and vested at such time and will terminate six months after the Option
becomes earned and vested to the extent not earned and vested at such time.

 







--------------------------------------------------------------------------------



4.

Exercise.

 

 

(a)

Exercisability. For purposes of this Agreement, this Option, or a portion
thereof, must be both earned and vested in order for this Option, or such
portion, to be exercisable and any exercise must occur before the expiration of
the term of this Option.

 

 

(b)

By Whom Exercisable. During the Participant’s lifetime, this Option may be
exercised only by the Participant or, where this Option has been transferred to
a family member, family trust or family partnership pursuant to Paragraph 10,
the family member, the trustee of the family trust or the general partner of the
family partnership. To the extent this Option has not been transferred to a
family member, family trust or family partnership pursuant to Paragraph 10, if
the Participant dies prior to the expiration date of this Option without having
exercised this Option as to all of the Shares covered thereby for which rights
have not been transferred, this Option may be exercised, to the extent of the
Shares with respect to which this Option could have been exercised by the
Participant immediately prior to his or her death, by the estate or a person who
acquired the right to exercise this Option (or untransferred portion thereof) by
bequest or inheritance from, or by reason of the death of, the Participant. To
the extent this Option has been transferred to a family member pursuant to
Paragraph 10 and the transferee family member dies prior to the expiration date
of this Option without having exercised this Option as to all of the Shares
covered thereby, the transferred portion of this Option may be exercised, to the
extent of the Shares with respect to which this Option could have been exercised
by the family member if such family member were still living, by the transferee
family member’s estate or a person who acquired the right to exercise this
Option by bequest or inheritance from, or by reason of the death of, the
transferee family member. To the extent this Option has been transferred to a
family trust or family partnership pursuant to Paragraph 10 and the family trust
or family partnership has terminated or otherwise distributed this Option to its
beneficiaries or partners prior to the expiration date of this Option without
having exercised this Option as to all of the Shares covered thereby, the
transferred portion of this Option may be exercised, to the extent of the Shares
with respect to which this Option could have been exercised by the trustee of
the family trust or general partner of the family partnership if the family
trust or family partnership were still in existence, by the person who acquired
the right to exercise this Option by distribution from the family trust or
partnership.

 

 

(c)

Exercise. This Option shall be exercised by delivery on any business day to the
Company of a Notice of Exercise in the form attached to this Agreement
accompanied by payment of the Option Price as provided in Paragraph 9 and
payment in full, to the extent required by Paragraph 15, of the amount of any
tax the Company is required to withhold as a result of such exercise.

 

5.

Earning of this Option.

 

 

(a)

Subject to earlier earning or forfeiture as provided below, all or part of this
Option shall normally become earned as follows based on whether aggregate net
income (“Actual Aggregate Net Income”) for the Company’s fiscal year 2008 (i.e.,
the 52-53 week fiscal year beginning October 29, 2007) through its fiscal year
2012 (i.e., the 52-53 week fiscal year ending on the Sunday in calendar year
2012 closest to October 31, 2012), with the “Performance Period” being the
five-year period from the beginning of the Company’s fiscal year 2008 through
the end of its fiscal year 2012, equals or exceeds the Target Net Income, where
aggregate net income and Target Net Income are determined without the effect of
discontinued operations and dispositions of business segments, non-recurring
items, material extraordinary items that are both unusual and infrequent,
special charges, and/or accounting changes and as determined in accordance with
generally accepted accounting principles applied in the United States of
America, as reported in the Company’s annual report to shareholders and as the
same may be adjusted for any earnings restatement. The “Target Net Income” is a
cumulative projected net income amount for the Performance Period equal to the
Company’s net income for its fiscal year 2007 (i.e., the fiscal year ended
October 28, 2007) increased for each year in the Performance Period at the
target compound annual growth rate (the “Target Growth Rate”) determined as
provided as follows:

 

- 2 -

 

--------------------------------------------------------------------------------



 

(i)

If the Actual Aggregate Net Income equals or exceeds the Target Net Income, this
Option shall be considered earned in full, subject, however, to vesting and
forfeiture as provided below. If the Actual Aggregate Net Income equals or
exceeds the Minimum Net Income but is less than the Target Net Income, one-half
of this Option (rounded down to the next whole Share) shall be considered
earned, subject, however, to vesting and forfeiture as provided below; and the
balance of this Option, and rights associated therewith, shall be forfeited as
of the last day of the Performance Period. If the Actual Aggregate Net Income is
less than the Minimum Net Income, this Option, and rights associated therewith,
shall be forfeited as of the last day of the Performance Period. The Target
Growth Rate is 20%; and the Minimum Net Income is the amount calculated on the
same basis as the Target Net Income except that the Minimum Growth Rate is
substituted for the Target Growth Rate. The Minimum Growth Rate is 15% per year.

 

 

(ii)

Notwithstanding the foregoing, except where service-based proration is required
as provided in Paragraph 5(b), if a Change in Control occurs after the Award
Date and during the Performance Period, this Option shall be considered to be
earned in full, subject, however, to vesting and forfeiture as provided below.

 

All determinations regarding earning of this Option under this Paragraph 5(a)
shall be made and certified to in writing by the Committee during the first
2-1/2 months following the end of the Performance Period or at any earlier time
the Committee determines that such earning has occurred.

 

 

(b)

If any of the following events occurs after the Award Date, during the
Performance Period and while the Participant is in continuous Company Service
(as defined in Paragraph 8) from the Award Date, then the Participant shall be
entitled to earn a service-based portion of this Option, subject, however, to
vesting and forfeiture as provided below: (i) the Participant dies, (ii) the
Participant is terminated by the Company without Cause or (iii) the
Participant’s employment ceases due to his or her Disability. The portion of
this Option which the Participant may earn pursuant to this Paragraph 5(b) shall
be a service-based prorated number (with any fractional share rounded down to
the next whole share) of the Shares under Option which he or she would have
earned pursuant to Paragraph 5(a) had he or she remained employed by the Company
through the end of the Performance Period or until the occurrence of a Change in
Control, as applicable. The service-based proration shall be determined by a
fraction (not to exceed one), the numerator of which is the number of whole and
partial calendar months in the Performance Period during which the Participant
was continuously in Company Service and the denominator is the number of whole
and partial calendar months in the Performance Period. Except in the event of a
Change in Control (in which case the determination will be made assuming the
Actual Aggregate Net Income equals or exceeds the Target Net Income), the
determination of the number of earned Shares under Option shall not occur until
after the Performance Period has ended and the Committee has determined the
number of earned Shares under Option.

 

 

(c)

For purposes of this Agreement:

 

 

(i)

“Cause” means (A) embezzlement by the Participant, (B) misappropriation by the
Participant of funds of the Company or any of its affiliates, (C) the
Participant’s conviction of a felony, (D) the Participant’s commission of any
other act of dishonesty which causes material economic harm to the Company or
any of its affiliates, (E) acts of fraud or deceit by the Participant which
cause material economic harm to the Company or any of its affiliates, (F) the
Participant’s material breach of any provision of any employment agreement
between the Participant and the Company or any of its affiliates, (G) failure by
the Participant to substantially perform the Participant's duties for the
Company or any of its affiliates, (H) willful breach of fiduciary duty by the
Participant to the Company or any of its affiliates involving personal profit,
(I) the Participant’s significant violation of Company policy of which the
Participant is made aware (or the Participant should reasonably be expected to
be aware) or other contractual, statutory or common law duties to the Company or
any of its affiliates, (J) the Participant’s conduct which is or creates a
Material Adverse Action or (K) the Participant’s engaging in Competition with
the Company or any of its

 

- 3 -

 

--------------------------------------------------------------------------------



affiliates. No act, or failure to act on the part of the Participant, shall be
deemed willful unless it is done, or omitted to be done, by the Participant in
bad faith or without reasonable belief that the Participant's action or omission
was in the best interests of the Company and its affiliates.

 

 

(ii)

“Competition” means the Participant’s engaging, without the written consent of
the Board of Directors of the Company or a person authorized thereby, in an
activity as an officer, a director, an employee, a partner, a more than one
percent shareholder or other owner, an agent or a consultant, or in any other
individual or representative capacity, in any geographic locale in which the
headquarters or any branch office of the Company or any affiliate of the Company
is located or operates (unless the Participant’s duties, responsibilities and
activities, including supervisory activities, for or on behalf of such activity,
are not related in any way to such competitive activity) if it involves:
(A) engaging in or entering into any business activity in which the Company or
any affiliate of the Company is actively engaged at the time, or during the one
year period ending on the date, the Participant’s Company Service (as defined in
Paragraph 8) ceases, (B) soliciting or contacting, either directly or
indirectly, any of the customers or clients of the Company or any or any
affiliate of the Company for the purpose of competing with the products or
services provided by the Company or any affiliate of the Company, or
(C) employing or soliciting for employment any employees of the Company or any
affiliate of the Company for the purpose of competing with the Company or any
affiliate of the Company.

 

 

(iii)

“Disability” means the Participant becomes permanently and totally disabled
within the meaning of Section 22(e)(3) of the Code.

 

 

(iv)

“Material Adverse Action” means an act or omission to act which in the sole and
absolute judgment of the Committee is actually or potentially materially
injurious to the finances, reputation or operations of the Company or any
affiliate of the Company.

 

6.

Vesting of this Option.

 

 

(a)

Except as otherwise provided pursuant to Paragraph 6(b) or 6(c), 25% of the
earned portion of this Option (rounded down to the next whole Share) shall
become vested on each of the following dates provided the Participant’s Company
Service (as defined in Paragraph 8) continues until the applicable date and no
Cause for the Participant’s termination of employment by the Company exists at
the applicable date: (i) the 15th day of the third month of the Company’s fiscal
year 2013, (ii) the 15th day of the third month of the Company’s fiscal year
2014, (iii) the 15th day of the third month of the Company’s fiscal year 2015
and (iv) the 15th day of the third month of the Company’s fiscal year 2016.

 

 

(b)

Notwithstanding the foregoing, if after the Award Date and while the Participant
is in continuous Company Service (as defined in Paragraph 8) from the Award Date
to the date either (i) the Participant is terminated by the Company without
Cause or (ii) the Participant’s employment ceases due to his or her Disability,
25% of earned portion of this Option (rounded down to the next whole Share)
shall become vested on each of the following dates after his or her cessation of
Company Service provided the Participant has not engaged in conduct which is a
Material Adverse Action or Competition with the Company or any affiliate of the
Company through the applicable date: (i) the 15th day of the third month of the
Company’s fiscal year 2013, (ii) the 15th day of the third month of the
Company’s fiscal year 2014, (iii) the 15th day of the third month of the
Company’s fiscal year 2015 and (iv) the 15th day of the third month of the
Company’s fiscal year 2016.

 

 

(c)

Notwithstanding the foregoing, if a Change in Control occurs, or a Participant
dies, after the Award Date and prior to the applicable vesting date under
Paragraph 6(a) or (b), all of the earned portion of this Option then remaining
unvested and unforfeited shall be considered to be vested, provided the
Participant has not engaged in conduct which is a Material Adverse Action or
Competition with the Company or any affiliate of the Company through the date of
his or her death. Except in the event of a Change in Control,

 

- 4 -

 

--------------------------------------------------------------------------------



the determination of the number of vested, earned Award Shares and hence the
vesting thereof shall not occur until after the Performance Period has ended and
the Committee has determined the number of earned Award Shares.

 

7.

Forfeiture.

 

 

(a)

If the Participant’s Company Service (as defined in Paragraph 8) ceases for any
reason other than those under which actual or future potential earning of this
Option is provided as set forth in Paragraph 5 and/or actual or potential
vesting of this Option is provided as set forth in Paragraph 6, the portion of
this Option, and the Shares under Option associated therewith, which are
unvested, are not subject to possible earning under Paragraphs 5(a) and (b)
and/or vesting under Paragraphs 6(b) or (c) at the date of such cessation of
Company Service (after taking into account any vesting provided in connection
with such cessation of employment) shall be automatically forfeited to the
Company and shall cease to be and to provide Option rights under the Plan.

 

 

(b)

If or to the extent this Option is not earned pursuant to Paragraph 5 during or
as of the end of the Performance Period, the unearned portion of this Option,
and the Shares under Option associated therewith, (to the extent not so earned)
shall be forfeited and shall cease to be and to provide Option rights under the
Plan.

 

 

(c)

If or to the extent, at the end of the time provided for vesting (based on the
applicable circumstances), this Option has not otherwise become vested pursuant
to Paragraph 6, the unvested portion of this Option, and the Shares under Option
associated therewith, (to the extent not so vested) shall be forfeited and shall
cease to be and to provide Option rights under the Plan.

 

8.

Company Service.

 

 

(a)

For purposes hereof, “Company Service” means service as an Employee and/or
Non-Employee Director. Notwithstanding any contrary provision or implication
herein, in determining cessation of Company Service for purposes hereof,
transfers between the Company and/or any Subsidiary shall be disregarded and
shall not be considered a cessation of Company Service, and changes in status
between that of an Employee and a Non-Employee Director shall be disregarded and
shall not be considered a cessation of Company Service.

 

 

(b)

Nothing under the Plan or in this Agreement shall confer upon the Participant
any right to continue Company Service or in any way affect any right of the
Company to terminate the Participant’s Company Service without prior notice at
any time for any or no reason.

 

9.

Payment of Option Price. The Option Price will be payable in full upon exercise
of this Option to purchase Shares, and such Option Price may be paid either in
cash, or in Shares of Stock (which shall be valued for such purpose at the Fair
Market Value of such Stock for the date of exercise or, if not traded on the
date of exercise, on the most recent day on which the Stock was traded preceding
the date of exercise), or in a combination of cash and Stock. Payment hereunder
may also be made in accordance with any broker-assisted cashless exercise
procedures approved by the Company and as in effect from time to time.

 

10.

Transferability. This Option may not be transferred by the Participant except by
will or by the laws of descent and distribution or by a transfer, in whole or in
part, without consideration by gift to a member or members of the Participant’s
“immediate family,” as such term is defined under Exchange Act Rule 16a-l(e), or
to a trust for the benefit solely of a member or members of the Participant’s
immediate family, or to a partnership or other entity whose only owners are
members of the Participant’s family. For purposes hereof, “family member” means
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Participant’s household (other than a
tenant or employee) or a trust in which these persons have more than fifty
percent of the beneficial interest. No transfer of this Option in whole or in
part

 

- 5 -

 

--------------------------------------------------------------------------------



by gift to a family member shall be effective until the Company receives written
notice of such transfer in a form acceptable to it. The attached Transfer by
Gift to Family Member, Trust or Partnership form may be used to effect such a
transfer by gift and the delivery of a completed copy of such form to the
Company shall constitute notice to the Company.

 

11.

Compliance with Securities Laws. The Company agrees that it will use its best
efforts to maintain an effective registration statement with the Securities and
Exchange Commission covering the Shares of Stock of the Company, which are the
subject of and may be issued pursuant to this Agreement, at all times during
which this Option is exercisable and there is no applicable exemption from
registration of such Shares; provided, however, that this Option shall not be
exercisable for Stock at any time if its exercise would cause the Company to be
in violation of any applicable provisions of the federal or state securities
law.

 

12.

Administration of Plan. The Plan is administered by a Committee appointed by the
Company’s Board of Directors. The Committee has the authority to construe and
interpret the Plan, to make rules of general application relating to the Plan,
to amend outstanding options, and to require of any person exercising this
Option, at the time of such exercise, the execution of any paper or the making
of any representation or the giving of any commitment that the Committee shall,
in its discretion, deem necessary or advisable by reason of the securities laws
of the United States or any state, or the execution of any paper or the payment
of any sum of money in respect of taxes or the undertaking to pay or have paid
any such sum that the Committee shall, in its discretion, deem necessary by
reason of the Code or any rule or regulation thereunder or by reason of the tax
laws of any state. All such Committee determinations shall be final, conclusive,
and binding upon the Company and the Participant.

 

13.

Capital Adjustments. The number and class of Shares of Stock covered by this
Option, and the Option Price thereof, will be subject to an appropriate and
equitable adjustment, as determined by the Committee pursuant to the Plan, in
order to retain the economic value or opportunity to reflect any stock dividend,
stock split, recapitalization, merger, consolidation, reorganization,
reclassification, combination, exchange of shares or similar event in which the
number or class of Shares is changed without the receipt or payment of
consideration by the Company.

 

14.

Rights as a Shareholder. The Participant, or a transferee of this Option, shall
have no rights as a shareholder with respect to any Shares subject to this
Option until the date of the exercise of this Option for such Shares. No
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property) or distributions or other rights for which
the record date is prior to the date of such exercise, except as provided in
Paragraph 13.

 

15.

Withholding Taxes. The Company, or one of its Subsidiaries, shall have the right
to withhold any federal, state or local taxes required to be withheld by law
with respect to the exercise of this Option. The Participant will be required to
pay the Company, as appropriate, the amount of any such taxes which the Company,
or one of its Subsidiaries, is required to withhold. In lieu thereof, the
Company shall have the right to withhold from any other cash amounts due to or
to become due from the Company to the Participant an amount equal to such taxes
required to be withheld by the Company to reimburse the Company for any such
taxes; or, with the consent of the Committee, to retain and withhold a number of
Shares of Stock having a Fair Market Value on the date of exercise not less than
the amount of such taxes, and cancel any such Shares so withheld, in order to
reimburse the Company for any such taxes.

 

16.

Governing Law; Jurisdiction and Venue.

 

 

(a)

The Plan has been adopted in New York, New York and this Agreement shall be
deemed to have been entered into in New York, New York.

 

For the purposes of this Agreement, the Company and the Participant agree that
the Plan, and this Agreement, shall be governed, construed, and administered in
accordance with the laws of the State

 

- 6 -

 

--------------------------------------------------------------------------------



of New York applicable to contracts made and to be performed solely in the State
of New York irrespective of its conflict of laws provisions. .

 

Each of the Company and the Participant irrevocably, absolutely and
unconditionally submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the County of
New York and the state courts of the State of New York sitting in New York
County for the purposes of any suit, action or other proceeding arising out of
or related of to this Agreement, the Plan or any transaction contemplated hereby
or thereby. Each of the Company and the Participant irrevocably, absolutely and
unconditionally waives any objection or defense to jurisdiction in New York or
the laying of venue of any action, suit or proceeding arising out of or related
to this Agreement or the Plan or the transactions contemplated herein or therein
in the United States District Court for the Southern District of New York
sitting in the County of New York or the state courts of the State of New York
sitting in the County of New York and hereby irrevocably, absolutely and
unconditionally expressly waives and agrees not to plead or claim in any such
court that the action, suit or proceeding brought in such court has been brought
in an inconvenient or improper forum or that there is no personal jurisdiction
in the United States District Court for the Southern District of New York
sitting in the County of New York or the state courts of the State of New York
sitting in the County of New York with respect to either the Company or the
Participant.

 

The Participant represents, warrants and covenants that he or she has read this
Agreement, including this Section 16(a), that he or she has had a full
opportunity to review this Agreement, including this Section 16(a), with an
attorney of his or her own choosing and has freely accepted this Section 16(a)
as an inducement to the Company’s entering into this Agreement. Furthermore, the
Participant has been made aware and understands that the Company is relying on
his or her representations, warranties and covenants to comply with this Section
16(a) as a material inducement to the Company to enter into this Agreement and
the Participant understands that without his or her representations, warranties
and covenants the Company would not have entered into this Agreement.
Furthermore, the Participant agrees that if he or she violates this provision by
filing a claim or other proceeding in another state, all rights of the
Participant under this Agreement shall be thereupon forfeited.

 

The preceding consents to jurisdiction and venue have been made by the Company
and the Participant in reliance on Section 5-1402 of the General Obligations Law
of the State of New York, as amended (as and to the extent applicable), and
other applicable law.

 

The preceding consent to New York law has been made by the Company and the
Participant in reliance (at least in part) on Section 5-1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law.

 

The Participant hereby absolutely, unconditionally, irrevocably and expressly
waives forever personal service of any summons, complaint or other notice or
process in connection with any suit, action or other proceeding arising out of
or related of to this Agreement, the Plan or any transaction contemplated hereby
or thereby, which each may be sent by certified mail, return receipt requested,
or a nationally recognized overnight courier, to the Participant at the last
known address for the Participant specified in the Participant’s employment file
with the Company.

 

 

(b)

It is contemplated that the Award Units constitute nonqualified deferred
compensation subject to Section 409A of the Code. It is intended that this
Agreement and applicable Plan provisions shall be administered and interpreted
in a manner consistent with Section 409A of the Code and related Treasury
guidance.

 

17.

Successors. This Agreement shall be binding upon and inure to the benefit of the
successors, assigns, heirs, and legal representatives of the respective parties.

 

- 7 -

 

--------------------------------------------------------------------------------



18.

Prohibition Against Pledge, Attachment, etc. Except as otherwise provided
herein, this Option, and the rights and privileges conferred hereby, shall not
be transferred, assigned, pledged or hypothecated in any way and shall not be
subject to execution, attachment or similar process.

 

19.

Not Intended to be an Incentive Stock Option. This Option is not intended to
qualify as an incentive stock option within the meaning of Section 422(b) of the
Code, and the provisions hereof shall be construed consistent with that intent.

 

To evidence their agreement to the terms, conditions, and restrictions herein,
the Company and the Participant have signed this Agreement in the State of New
York as of the date first above written.

 

To evidence their agreement to the terms, conditions, and restrictions herein,
the Company and the Participant have signed this Agreement in the State of New
York as of the date first above written.

 

 

VOLT INFORMATION SCIENCES, INC.

By:____________________________________________

 

 

Its:____________________________________________

 





 

PARTICIPANT:

______________________________________________

 

{NAME}





 
 

 

 

 

 

 

 

 
 

 

- 8 -

 

--------------------------------------------------------------------------------



NOTICE OF EXERCISE

 

Volt Information Sciences, Inc.

560 Lexington Ave.

New York, New York 10022

Attention: Secretary

 

I hereby exercise my Option pursuant to that certain Non-Qualified Stock Option
Agreement dated December 18, 2007 (the “Stock Option Agreement”) awarded under
the Volt Information Sciences, Inc. 2006 Incentive Stock Plan (the “Plan”),
subject to all of the terms and conditions of the Stock Option Agreement and the
Plan referred to therein, and hereby notify you of my election to purchase the
following stated number of Shares of Stock of Volt Information Sciences, Inc., a
New York corporation (the “Company”), from the award therein as indicated below
at the following stated Option Price per Share.

 

 

Number of Shares -

Option Price per Share -

$

Total Option Price - $

 

If this Notice of Exercise involves fewer than all of the Shares that are
subject to option under the Stock Option Agreement, I retain the right to
exercise my option for the balance of the Shares remaining subject to option,
all in accordance with the terms of the Stock Option Agreement.

 

I agree to provide the Company with such other documents and representations as
it deems appropriate in connection with this option exercise.

 

Payment of Exercise Price.

o (1) This Notice of Exercise is accompanied by a check in the amount of
$________; and/or

o (2) This Notice of Exercise is accompanied by a certificate for _________
Shares of Stock, with a duly executed stock power, having an aggregate Fair
Market Value on the date of exercise equal to the amount of the above Total
Option Price, in payment of the total exercise price for the Shares; and/or

o (3) Payment of the Total Option Price will be made by cashless exercise in
accordance with the Company’s cashless exercise procedures as in effect on the
date hereof.

 

Tax Withholding. Subject to any satisfaction of tax withholding pursuant to the
next paragraph, I hereby authorize the Company (and any of its Subsidiaries) to
withhold from my regular pay or any extraordinary pay from the Company (and any
of its Subsidiaries) the applicable minimum amount of any taxes required by law
and the Stock Option Agreement to be withheld as a result of this exercise, to
the extent not satisfied by the following: o (1) my attached check in the amount
of $________, and/or o (2) the attached certificate for _________ Shares of
Stock, with a duly executed stock power, having a value (based on the Stock’s
Fair Market Value on the date of exercise) of $________ per Share in full or
partial payment of taxes the Company (and any of its Subsidiaries) is required
to withhold with respect to this option exercise.

 

o [Check only if desired]  I request that the Company withhold from the Shares
of Stock otherwise to be issued to me in connection with this exercise a
sufficient number of Shares of Stock having a value (based on the Stock’s Fair
Market Value on the date of exercise) needed to satisfy the payment of o all or
o $________ of the applicable minimum amount of any taxes required by law and
the Stock Option Agreement to be withheld as a result of this exercise.

 

My current address and my Social Security Number are as follows:

 

 

Address:

 

 

Social Security Number:

 

 

Date:

{NAME}

 

--------------------------------------------------------------------------------



TRANSFER BY GIFT TO FAMILY MEMBER, TRUST OR PARTNERSHIP

 

I, __________________________________________________ (name), hereby transfer
without consideration by gift to the following named family member, family trust
or family partnership all of my right, title and interest with respect to (check
one and complete) o all or o ___________________ (enter number of Shares) Shares
of the Stock of Volt Information Sciences, Inc. granted to me pursuant to a
Non-Qualified Stock Option Agreement dated December 18, 2007 (the “Stock Option
Agreement”) granted under the Volt Information Sciences, Inc. 2006 Incentive
Stock Plan.

 

Name, Address and Social Security Number

(or Employer Identification Number)

of Family Member, Family Trust or Family Partnership Transferee:

 

 

Name -

 

 

Address -

 

 

 

SSN or EIN -

 

I certify that the transferee is a “family member,” “family trust” or “family
partnership” as described in the Stock Option Agreement by reason of the
following relationship to me:

 

 

 

 

 

 

If this transfer is to a family trust or family partnership, I have attached a
copy of the applicable family trust agreement, as amended, or family partnership
agreement, as amended; and I agree to promptly provide Volt Information
Sciences, Inc. with any and all future amendments to such agreement once made.

 

I also agree to provide Volt Information Sciences, Inc. with such other
documents and representations as it deems appropriate, pursuant to the Option
and the Plan.

 

 

 

(Date)

(Signature)

 

 

(Print Name of Participant)

 

(Social Security Number)

 

 